Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Xin et al. for the "METHOD FOR AUTO-DETECTION OF WLAN PACKETS USING STF" filed 09/22/2020 has been examined.  This application is a division of 15/043,089, filed 02/12/2016, now U.S. Patent #10,813,083 which Claims Priority from Provisional Application 62219794, filed 09/17/2015 and from Provisional Application 62115445, filed 02/12/2015.  Responsive to the restriction requirement filed on 03/30/2022, affirmation of the election has been made by applicant, and a provisional election was made without traverse to prosecute the invention of group I, claims 1-9.  Claims 10-20 are withdrawn from further consideration by the Examiner, 37 C.F.R.' 1.142(b), as being drawn to a non-elected invention, and new claims 21-29 have been added.  Claims 1-9, 21-29 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
						Drawings
3. 	the first pair of Golay complementary sequences comprise preamble component sequences Ga.128,new,1 and Gb.128,new,1. In some embodiments, the first pair of Golay complementary sequences comprise mutual ZCZ sequences. In some embodiments, the mutual ZCZ sequences comprise preamble component sequences Ga.128,new,2 and Gb.128,new,2. In some embodiments, the first pair of Golay complementary sequences comprise quadrature phase shift keying (QPSK) modulated Golay complementary sequences. In some embodiments, the QPSK modulated Golay complementary sequences comprise preamble component sequences A.128 and B.128.
	Claim Objections
4.       Claim 1 discloses different steps of a method for “receiving”, “determining”, but fail to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.
	Claim Rejections - 35 USC § 112

5.	Claims 2, 22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 2, 22 provide limitation for operation in accordance with “Standard IEEE-802.11ad", “Standard IEEE-802.11ay" which makes the claim indefinite because such standard is subject to being changed. With further regard to claims 2, 22, reliance on a commonly known standard such as “IEEE-802.11ad", “IEEE-802.11ay" as claimed is considered to be an obvious design choice by the artisan.

6.       With respect to claims 4, 5, 7, 9 and 24, 25, 27, 29, the claimed methods and apparatus fail to indicate any interaction between elements (scheduler, channel condition indicator, mobile user’s values…) as to how the preamble component sequence values are determined using ZCZ property and ZCZ sequences and QPSK sequences process.  The term "Ga128", “Gb128” and “Ga128.new.1”, “Gb128.new.1” and “Ga128.new.2”, “Gb128.new.2” and “A128”, “B128” are not defined by the claims, does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   It is not clear what constitutes such "Ga128", “Gb128” and “Ga128.new.1”, “Gb128.new.1” and “Ga128.new.2”, “Gb128.new.2” and “A128”, “B128” are or what is involved in determining the preamble component sequence values.  Appropriate correction required.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.         Claims 1-7 & 21-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US#8,929,397) in view of Tang et al. (Multiple Binary ZCZ sequence sets with Good cross correlation property based on complementary sequence sets – IEEE; Aug. 2010).
Regarding claim 21, the references disclose a novel system and apparatus for information formats for exchanging information via communication channels, according to the essential features of the claims.  Zhang et al. (US#8,929,397) discloses a wireless communication device comprising: receiving a wireless packet comprising a short training field (STF)(see Figs. 8, 20; Col. 15, line 55 to Col. 16, line 20 : PHY preamble including a short training field (STF) indicates the selection of a PHY communication mode); determining cross-correlations between the STF and a first preamble component sequence from a first set of preamble component sequences associated with a first packet type and between the STF and a second preamble component sequence from a second set of preamble component sequences associated with a second packet type (Figs. 5- 7, Col. 11, line 53 to Col. 14, line 67: the u/v correlator 258 may generate cross-correlation outputs 962 and 964 corresponding to cross-correlation between the received signal and sequences u and v, respectively), the first preamble component sequence and the second preamble component sequence having a zero correlation zone (ZCZ) property; and determining that the wireless packet is the second packet type when there is a greater correlation between the STF and the second preamble component sequence than between the STF and the first preamble component sequence (Fig. 5; Col. 12, lines 6-33 & Col. 13, lines 1 to Col. 14, line 44: complementary sequences a and b have a zero or almost-zero periodic cross-correlation).
Although Zhang discloses that the complementary sequences "a" and "b" may have a zero periodic cross-correlation (Col. 12, lines 6-33).  However, the disclosure of Zhang does not explicitly teach the claimed Zero-Correlation-Zone (ZCZ) sequences with a greater correlation. In the same field of endeavor, Tang discloses ZCZ sequences with zero-correlation-zone with a greater correlation (Tang page 4042, left column, all the MOCSSs-complementary sequence sets which are ZCZ sets, have a perfect cross- correlation property (i.e. zero for ZCZ) within the zone of length 2"N- 1, wherein for specific values of N and k, the zone length will be greater than 1).
Regarding claim 22, the use of IEEE 802.11 technologies wherein the communication technique is used with IEEE 802.11ay which is currently being developed as a NG60 extension to IEEE 802.11ad, with a goal of achieving extended throughput and range and are well known in the art (the contention-based access period mode allow low-latency and reliable millimeter-wave communication using a 60 GHz frequency band).
Regarding claim 23, the use of ZCZ sequences to generate training signals/sequences wherein a so-called Zadoff-Chu sequences modulated with blocks of random phase rotations with relatively good correlation properties are well known in the art (IEEE Transactions on Information Theory: ZCZ sequences to generate training sequences allows for improved channel impulse response CIR estimation accuracy, as well as improved cancellation performance).
As best understood, regarding claims 24-25, as specified in the IEEE 802.11ad standard, 128 bit Golay sequences 122, 124 in FIGS. 12A and 12B have a zero-correlation zone (ZCZ) property with Ga128 and Gb128, respectively, and are well known in the art (Zhang et al.: See Fig. 7; Col. 3, lines 24 to Col. 4, line 26 & Col. 4, lines 43-63; Col. 14, lines 45-67).
As best understood, regarding claims 26-27, the reference further teaches wherein the mutual ZCZ sequences comprise preamble component sequences Ga128 new,2 and Gb128 new2  (Zhang et al.: See Fig. 7; Col. 3, lines 24 to Col. 4, line 26 & Col. 4, lines 43-63; Col. 14, lines 45-67).
Regarding claims 1-7, they are method claims corresponding to the apparatus claims 21-27 examined above.  Therefore, claim 1-7 are analyzed and rejected as previously discussed in paragraph above with respect to claims 21-27.
One skilled in the art would have recognized the need for effectively and efficiently generating information formats for exchanging information via communication channels utilizing various preamble component sequences, and would have applied Tang’s ZCZ sequences with zero-correlation-zone with a greater correlation into Zhang’s generating efficient Golay sequences for use by devices.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Tang’s Multiple Binary ZCZ sequence sets with Good cross correlation property based on complementary sequence sets into Zhang’s efficient physical layer preamble format with the motivation being to provide a method and system for Auto-Detection of WLAN Packets using STF.



Allowable Subject Matter
10.	Claims 8-9, 28-29 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the second set of preamble component sequences comprise quadrature phase shift keying (QPSK) modulated preamble component sequences, wherein the QPSK modulated preamble component
sequences comprise preamble component sequences A128, and B128, as specifically recited in the claims.  
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Sadiq et al. (US#10,609,715) is cited to show channel feedback preceding downlink data transmission in cellular IoT systems.
The Sorin (US#9,332,514) method and system for initial signal acquisition in multipath fading channel conditions.
The Sun (US#2013/0064124) shows weak signal detection in wireless communication systems.
The Sawai et al. (US#8,331,518) shows wireless communication apparatus for receiving packets transmitted with delay amounts different for respective transmission branches.
The Tarighat et al. (US#9,900,196) shows switching diversity in scalable RF communication system.
The Liu et al. (US#9,253,619) shows apparatus and method of data communications in millimeter wave network.
The Shirakawa et al. (US#82016/0006557) shows reception apparatus, phase error estimation method, and phase error correction method.
The Zhang et al. (US#8,929,397) shows efficient PHY layer preamble format.
The Xin et al. (US#8,958,462) shows ZCZ sequences for communication system.
The Xin et al. (US#8,724,724) shows ZCZ sequences for communication system.
The Xin et al. (US#10,813,083) shows system and method for auto-detection of WLAN packets using STF.
The Xin et al. (US#11,115,964) shows system and method for auto-detection of WLAN packets using header.
The Xin et al. (US#10,298,335) shows co-channel interference reduction in mwave networks.
The Kim et al. (US#2021/0344539) shows method for transmitting and receiving signal in wireless LAN system and apparatus for said method.
The Park et al. (US#2020/0196190) shows method for transmitting and receiving signal including PPDU in WLAN system and apparatus therefor.
The Kim et al. (US#10,840,993) shows method for transmitting and receiving signal in WLAN system and apparatus for said method.
The Yan et al. (US#10,250,370) shows frame structure for a physical control channel.
The Suechiro et al. (US#2006/0002582) shows transmitted signal producing method, and data structure of transmitted signal.
The Oh et al. (US#2017/0047989) shows apparatus and method for transmitting and receiving signal in communication system.
The Lin et al. (US#11,290,957) shows sequence design of wake up signals and resynchronization sequence.
             The Suh et al. (US#2004/0066740) shows apparatus and method for generating preamble sequence in a OFDM communication system.
The Wang et al. (US#10,116,362) shows parametric generating method for ZCZ sequence set.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
05/12/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477